Case 1:05-cr-10183-MLW Document 432 Filed 12/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

Vv.
CRIMINAL NO. 05-10183-MLW
ARTHUR BURGESS,

Defendant.

ed

ORDER
WOLF, D.J. December 23, 2020

 

For reasons discussed at the December 22, 2020 hearing, it is
hereby ORDERED that:

1. The parties shall confer and the government at least
shall attempt to obtain: (a) the list of people defendant Arthur
Burgess is authorized to call from FCI Allenwood, Medium
("Allenwood"); (b) xrecordings of Burgess' calls with Domenic
Baldassari, Christopher Cook, and anyone on the list known by the
government to be a felon or whose number is known by the government
to be associated with a felon; (c) Allenwood's policy concerning
individuals authorized to be on an inmate's "call list," including
whether that policy prohibits calls to felons and whether it
requires the true name of the person associated with each telephone
number on the list; and (d} any other information relevant to the
accuracy of Burgess' testimony on December 22, 2020.

2. The parties shall, by January 6, 2021, confer, provide
to the court and Probation the documents and information obtained

in response to paragraph 1 hereinabove, and report their respective
Case 1:05-cr-10183-MLW Document 432 Filed 12/23/20 Page 2 of 2

views on the implications of the documents and information for
Burgess' motion for compassionate release.

3. If the parties have not requested and received an
extension of the January- 6, 2021 reporting date, the hearing on
Burgess' motion for compassionate release shall resume on January
8, 2021, at 1:30 p.m.

4, As the court decided that sealing of certain submissions
concerning Burgess' motion for compassionate release is no longer

justified under the standards of United States v. Kravetz, 706

 

F.3d 47 (1st Cir. 2013), the parties shall confer and, by January
8, 2021, file for the public record versions of Docket Nos. 416,
427, and 428, which redact dates of birth and any other personal
identifiers other than names.}

5. The parties shall order the transcript of the December

UNITED STATES DISTRICT JUDGE

22, 2020 hearing.

 

1 Paragraph 4 modifies and supersedes the order stated orally at
the December 22, 2020 hearing.

2
